Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 7th, 2020 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated September 11th, 2020 is withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Objections
Claims 11 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, inter alia, “and/or at least one methylene group is substituted with at least one selected from the group consisting of”.  It is unclear if the methylene group can represent R1 and R2 or if it’s a substituent of the Markush group recited for R1 and R2.  Appropriate action is required.

Regarding Claim 11, the third compound Applicant recites A does not take the form of a fluorine substituted aromatic ring or a fluorine substituted alicyclic ring, or R1 and A together constitute a perfluorooctyl group.  Applicant has already further limited A to be a fluorine substituted aromatic ring or a fluorine substituted alicyclic ring or R1 and A together constitute a perfluorooctyl group in dependent Claim 1.  Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facchetti et al. (US 2010/0326527 A1).

In view of Claim 1, Facchetti et al. discloses a polymer having a structure shown in formula I (Paragraph 0068 & 0092– 1st formula listed), wherein R1 is represented by a unsubstituted alkylene group and A is a fluorine substituted aromatic ring or a fluorine substituted alicyclic ring (Paragraph 0094 – 17th-19th compounds listed – its noted that R1 is being interpreted as being the single carbon bond directly attached to the naphthalene imide).  Facchetti et al. discloses different configurations where π is a conjugated group and Ar is an aromatic group (Paragraph 0068 – see M2 5th formula listed – Z-Arm-Z), wherein π is a conjugated linear linker (Paragraph 0096 & 0111 – fourth formula listed) and Ar is an aromatic group (Paragraph 0110 – second formula listed), wherein m is 1 and y is 1.  Facchetti et al. discloses that R2 is an unsubstituted alkylene group while W is an interface modified functional group (R4 is independently selected to be R3 – Paragraph 0110 – wherein R3 is a C1-C20 alkoxy group or a C1-C20 haloalkyl group – Paragraph 0112).

In view of Claim 2, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. discloses that the interface-modified group can be selected to be a hydroxyl or methoxy group (R3 is a C1-C20 alkoxy group – Paragraph 0112).

In view of Claim 3, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. discloses that R1 and R2 are each a unsubstituted C1-20 alkylene group (Paragraph 0094 – 17th-19th compounds listed – its noted that R1 is being interpreted as being the single carbon bond directly attached to the naphthalene imide while R2 is being interpreted as being the single carbon bond attached to R3).

In view of Claim 4, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. discloses that R1 is a methylene group (Paragraph 0094 – 17th-19th compounds listed – its noted that R1 is being interpreted as being the single carbon bond directly attached to the naphthalene imide) and A is a perfluophenyl group (Paragraph 0110 – second formula listed).

In view of Claim 5, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. discloses that R2 can be selected from (CH2CH2)r (R3 can be a C1-20 alkyl group).

In view of Claim 6, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1. Facchetti et al. teaches that Ar is the second to last formula disclosed (Paragraph 0110 – second formula listed).

In view of Claim 7, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1. Facchetti et al. teaches that Ar is the second formula disclosed (Paragraph 0110 – second formula listed).

In view of Claim 8, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. teaches that π is an alkynylene group (Paragraph 0096 & 0111 – fourth formula listed).

In view of Claim 9, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. teaches that π is the third to last formula listed (Paragraph 0096 & 0111 – fourth formula listed).

In view of Claim 10, Facchetti et al. is relied upon for the reasons given above in addressing Claim 1.  Facchetti et al. teaches that π is the second formula (Paragraph 0096 & 0111 – fourth formula listed).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 104725613 A) in view of Katz et al. (US 2011/0024727 A1).  Cao et al. is mapped to the English machine translation provided by the EPO website.


In view of Claim 1, Cao et al. discloses a polymer having a structure shown in Formula I (Paragraph 0008 & Paragraph 0064 – See Base Formula & See Annotated Cao et al. Example 4, below):
A and W are an interface-modified functional group (See Annotated Cao et al. Example 4, below);
R1 and R2 are an unsubstituted alkylene group (See Annotated Cao et al. Example 4, below);
Ar is an aromatic group (See Annotated Cao et al. Example 4, below);
π is a conjugated group (See Annotated Cao et al. Example 4, below);
m is 1 (See Annotated Cao et al. Example 4, below);
q is 2 (See Annotated Cao et al. Example 4, below);
0<x<1, 0<y<1, and x+y=1 (Paragraph 0012);
And n is an integer of 1 to 10000 (Paragraph 0012).

Annotated Cao et al. Example 4

    PNG
    media_image1.png
    662
    983
    media_image1.png
    Greyscale

	What Cao et al. does not disclose is that A is a fluorine substitute aromatic ring.
	Katz et al. discloses that A is a fluorine substituted aromatic ring (Paragraph 0049 – II-1). Katz et al. discloses that applications of these net materials solar cell cells where side chains promote preferred bulk heterojunction morphology (Paragraph 0054).  Katz et al. discloses that the embodiments above address a strategy for the synthesis of high mobility organic semiconductor materials that are stable in air (Paragraph 0094).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have A be a fluorine substitute aromatic ring as disclosed by Katz et al. in Cao et al. polymer structure for the advantage of have a high mobility organic semiconductor material that is stable in air.

	In view of Claim 2, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that the interface-modified functional group is selected from the group consisting of N(CH3)2 and N(CH2CH3)2 (See Annotated Cao et al. Example 4, above & Paragraph 0068).

In view of Claim 3, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that R1 and R2 are each independently a unsubstituted alkylene group (See Annotated Cao et al. Example 4, above).

	In view of Claim 4, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 4.  Cao et al. teaches that R1 is a propylene group (See Annotated Cao et al. Example 4, above).

	In view of Claim 5, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that R2 is –(CH2CH2)r and W is –N(CH3)2, wherein r is an integer of 1 to 20 (See Annotated Cao et al. Example 4, above).

	In view of Claim 6, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that Ar is the first formula recited in claim 6 (See Annotated Cao et al. Example 4, above).

	In view of Claim 7, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that Ar is the first formula recited in claim 7 (See Annotated Cao et al. Example 4, above).

	In view of Claim 8, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that π is a thiophene (See Annotated Cao et al. Example 4, above).

	In view of Claim 9, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that π is a thiophene wherein R is hydrogen (See Annotated Cao et al. Example 4, above).

	In view of Claim 10, Cao et al. and Katz et al. are relied upon for the reasons given above in addressing Claim 1.  Cao et al. teaches that π is a thiophene (See Annotated Cao et al. Example 4, above).


Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19 are objected to but would allowable if the duplicate claim objection between claims 11 and 16 is overcome.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726